PER CURIAM.
This cause comes here on writ of error to review a judgment of the circuit court, Southern district of New York, entered in favor of defendants in error (plaintiffs below) upon the verdict of a jury directed by the court. The points presented are the same as in Robertson v. Edelhoff (in which opinion is filed to-day) 91 Fed. 642. The goods are silk and cotton trimmings, silk chief value, cotton over 25 per cent, in value, used for making or ornamenting hats. It is contended that protest was not sufficiently proved, for the reason that the document is signed, “Edelhoff & *1004Rinke, by Tremain & Tyler, Attorneys,” and no proof was offered of any authority given to Tremain & Tyler to make such protest. It would seem as if the subsequent prosecution of this action might be taken as a ratification, but the point need not be discussed here, since it was not raised on the trial by specific objection. The judgment of the circuit court is affirmed.